Exhibit 10.2

 

Discharge and Satisfaction of Indebtedness

 

This Discharge and Satisfaction of Indebtedness Agreement (the “Agreement”) is
made and entered into as of the 23rd day of January, 2006 by and between Avatech
Solutions Subsidiary, Inc. (“Borrower”), Dassault Systemes Corp. (“Lender”), and
Avatech Solutions, Inc. (“Guarantor”).

 

Explanatory Statement

 

  A. Borrower and Lender are parties to a Loan Agreement, dated July 22, 2003,
pursuant to which Lender loaned to Borrower $1,500,000 USD (the “Loan”) for a
term of years, and are also parties to a First Amendment to Loan Agreement,
dated as of June 22, 2005, pursuant to which the Borrower and Lender modified
the term and principal amortization schedule, and deleted certain covenants, in
the original loan agreement (herein collectively referred to as the “Loan
Agreement”).

 

  B. Guarantor guaranteed all of the Borrower’s obligations under the Loan
Agreement.

 

  C. Borrower desires to prepay the entire principal balance of the loan
evidenced by the Loan Agreement, plus accrued and unpaid interest, prior to the
maturity thereof, in return for which Lender has agreed to discount the amount
required to discharge and satisfy all amounts due and payable under the Loan
Agreement, and to discharge the obligations of Guarantor under its Guaranty of
the Loan Agreement.

 

NOW THEREFORE, in consideration of the payments by Borrower to Lender described
herein, the covenants and agreements of the parties in this Agreement, the
Explanatory Statement, which is incorporated herein by reference, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

  1. In consideration for the payment, by Borrower to Lender, of $950,000, in
full satisfaction and discharge of the outstanding principal balance of the
Loan, plus the payment of $4,666.81, representing interest on the outstanding
principal balance of the Loan from January 1, 2006 through the date hereof,
Lender discharges, releases, forgives, and considers fully paid all of
Borrower’s obligations under the Loan Agreement, and the Loan Agreement, and
Guarantor’s guaranty thereof, shall thereupon be null and void and of no further
force or effect.

 

  2.

Lender agrees promptly to file, or cause to be filed, termination statements
respecting its security interest in the assets of the Borrower and the Guarantor
in each jurisdiction in which Lender filed statements perfecting



--------------------------------------------------------------------------------

 

its security interest in the assets of the Borrower or Guarantor in connection
with the Loan, and to take such further actions, and to execute, acknowledge,
seal and deliver any and all documents or instruments necessary or appropriate
to discharge any interest it has or may claim in the assets of the Borrower or
the Guarantor, and consents to the filing of this Agreement with any U.S.
federal, state, or local governmental authority that Borrower or Guarantor deems
necessary or appropriate. Lender hereby authorizes Mercantile-Safe Deposit and
Trust Company to file any UCC-3 termination statements necessary to terminate
Lender’s security interest in the assets of the Borrower and the Guarantor in
connection with the Loan,

 

  3. This Agreement may be executed in counterparts which, taken together, shall
constitute one original. This Agreement shall be governed in accordance with the
laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties have affixed their hands and seals as of the
date and year first above written.

 

WITNESS:       DASSAULT SYSTEMES CORP.

By

 

/s/ Frederique Borowiec

     

By

 

/s/ Thibault de Tersant

   

Frederique Borowiec, Counsel

         

Thibault de Tersant, Secretary

            AVATECH SOLUTIONS SUBSIDIARY, INC.        

By:

 

/s/ Lawrence Rychlak

        AVATECH SOLUTIONS, INC.        

By:

 

/s/ Lawrence Rychlak